Exhibit 10.4

 

AMENDMENT TO NONQUALIFIED STOCK OPTION AWARD AGREEMENTS

 

THIS AMENDMENT TO NONQUALIFIED STOCK OPTION AWARD AGREEMENTS (“Amendment”) is
entered into as of the          day of                     , 2009 by and between
Helmerich & Payne, Inc., a Delaware corporation (the “Company”), and
                                   (the “Participant”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Participant have previously entered into certain
Nonqualified Stock Option Award Agreements under the Helmerich & Payne, Inc.
1996 Stock Incentive Plan, the Helmerich & Payne, Inc. 2000 Stock Incentive Plan
and the Helmerich & Payne, Inc. 2005 Long-Term Incentive Plan listed on
Exhibit B (the “Option Agreements”), which granted to the Participant options to
purchase shares of Common Stock of the Company (the “Stock Options”) in exchange
for the Participant’s performance of future services for the Company pursuant to
the terms of the Agreements; and

 

WHEREAS, the Company and the Participant desire to amend the Award Agreements
with respect to the vesting and exercisability of the Stock Options following
the termination of employment of the Participant under certain circumstances;
and

 

WHEREAS, the Committee has approved the amendment of the Award Agreements as set
forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree that the Agreements are hereby
amended as follows:

 

1.                                      Section 2 is hereby restated to provide
as follows:

 

“Section 2.  Times of Exercise of Option.  The Participant shall be eligible to
exercise the Stock Option pursuant to the vesting schedule set forth on the
Cover Page (the “Vesting Schedule”), subject to the applicable provisions of the
Plan and this Option Agreement having been satisfied.  Upon satisfaction of the
vesting conditions, the Participant may exercise on or after the applicable
vesting date specified on the Cover Page (the “Vesting Dates”), on a cumulative
basis, the number of Stock Options determined by multiplying the aggregate
number of shares of Stock subject to the Stock Option set forth on the Cover
Page by the designated percentage set forth on the Cover Page.”

 

2.                                      Section 3 is hereby restated to provide
as follows:

 

“Section 3.  Term of Stock Option.  Subject to earlier termination as hereafter
provided, the Stock Option shall expire at the close of business on the
expiration date set forth on the Cover Page and may not be exercised after such
expiration date; provided, however, in no event shall the term of the Stock
Option be longer than ten years from the Date of Grant.  Unless vesting is
accelerated or extended pursuant to the terms of Section 6, unvested Stock
Options shall be forfeited upon the Participant’s termination of employment.”

 

--------------------------------------------------------------------------------


 

3.                                      Section 6 is hereby restated to provide
as follows:

 

“Section 6.  Vesting of Stock Options on Death, Retirement, Disability or Other
Special Circumstances.  In the event of the Participant’s death after the date
Participant becomes Retirement Eligible, any and all unvested Stock Options
under this Option Agreement shall become automatically fully vested.  In the
event the Participant voluntarily terminates employment or terminates employment
due to Disability following the date he becomes Retirement Eligible, subject to
the provisions of Section 17, the Participant shall be eligible to continue to
vest in accordance with the Vesting Schedule provided that (i) the Participant
is continuously employed as a full-time employee through the one-year
anniversary of the Date of Grant, (ii) the Participant complies with the
requirements set forth in Section 16 below at all times during the remainder of
the Vesting Schedule and (iii) the Participant executes and delivers to the
Company a compliance certificate in the form attached hereto as Exhibit A
indicating the Participant’s full compliance with Section 16 on or before
November 1 of each year during the remainder of the Vesting Schedule.  For
purposes of this Option Agreement, “Retirement Eligible” shall mean the date the
Participant both (i) attains age 55 and (ii) has 15 or more continuous years of
service as a full-time employee of the Company or a Subsidiary.  The Committee,
in its sole discretion, may accelerate the vesting of Stock Options for which
the applicable Vesting Date(s) has not yet occurred upon the Participant’s date
of termination of employment if such termination occurs by reason of
(i) Disability, (ii) death, or (iii) upon the occurrence of special
circumstances (as determined by the Committee).”

 

4.                                      Section 7 is hereby restated to provide
as follows:

 

“Section 7.  Period of Exercise Upon Termination of Employment.  With respect to
shares subject to the Stock Option for which the applicable Vesting Dates have
occurred or for which the Committee has accelerated or extended vesting in
accordance with Section 6, the Participant, or the representative of a deceased
Participant, shall be entitled to purchase such shares during the remaining term
of the Stock Option if (i) the Participant’s employment was terminated as a
result of death, Disability, or Retirement or (ii) the Participant voluntarily
terminated employment after becoming Retirement Eligible.  If the Participant’s
employment was terminated for any other reason, the Participant shall be
entitled to purchase such vested Stock Options for a period of three months from
such date of termination and any Stock Options which remain unvested after such
date shall be cancelled.”

 

5.             The Option Agreements are hereby amended to add a new Section 16
that provides as follows:

 

“Section 16.  Non-Disclosure and Confidential Information.

 

(a)           Confidential Information.  For purposes of this Option Agreement,
“confidential information” includes, without limitation, information with
respect to the Company’s or its subsidiaries’ finances, oil and gas drilling
processes, costs and pricing, customer contracts, contracts and requirements,
vendor or supplier contracts, contracts for other information, compensation
structures, recruitment and training policies, operation support and backup
facilities, service and product formulas, concepts, data, know-how improvements
and strategies, computer programs and listings (whether in source code and/or
object code format),

 

--------------------------------------------------------------------------------


 

software design and methodology, research and development or investigations,
marketing strategies, ideas and plans for ongoing or future businesses, new
business or other developments, new and innovative service or product ideas,
inventions, potential acquisitions or divestitures, business and litigation
strategies and future business and litigation plans and any other information or
material that is of special or unique value to the Company or its subsidiaries
maintained as confidential and not disclosed to the general public (whether
through an annual report and/or filings with the Securities and Exchange
Commission or otherwise).

 

(b)           Non-Disclosure.  Participant agrees that due to Participant’s
knowledge of the confidential information, Participant would inevitably use
and/or disclose that information, in breach of Participant’s confidentiality and
non-disclosure obligations under this Option Agreement, if Participant worked in
certain capacities or engaged in certain activities for a period of time
following the termination of Participant’s employment relationship with the
Company or a subsidiary, specifically in the position which involved either
(i) responsibility and decision-making authority or input at the executive level
regarding any subject, (ii) responsibility or decision-making authority or input
at any management level in the participant’s individual area of assignment with
the Company or a subsidiary or (iii) responsibility or decision-making authority
or input that allows for the use of confidential information for the benefit of
any person (including Participant) or entity in the oil and gas drilling or
other business that develops, provides or markets any products or services that
are otherwise competitive with or similar to the products or services of the
Company or its subsidiaries (the “Restricted Occupations”).  Therefore, in the
event the Participant is eligible for continued vesting pursuant to Section 6,
except with the prior written consent of an authorized officer of the Company,
during the period of continued vesting following Participant’s employment with
the Company or its subsidiaries, Participant agrees not to be employed by,
consult for or otherwise act on behalf of any person or entity (without regard
to geographic location) in any capacity in which the Participant would be
involved directly or indirectly in a Restricted Occupation.  In the event the
Committee determines in its sole judgment that the Participant has engaged in
activities in contravention of this Section 16, Participant’s eligibility for
continued vesting under Section 6 shall cease and any unvested Options shall be
forfeited.  Participant acknowledges this commitment is intended to protect the
confidential information and is not intended to be applied or interpreted as a
covenant against competition.”

 

6.                                      The Option Agreements are hereby amended
to add a new Section 17 that provides as follows:

 

“Section 17.  Suspension or Termination of Awards.  Notwithstanding anything in
the Plan or this Option Agreement to the contrary, if at any time (including
after notice of exercise has been delivered) the Committee reasonably believes
that the Participant has committed an act of misconduct as described in this
paragraph, the Committee may suspend the Participant’s right to exercise or
receive any Award pending a determination of whether an act of misconduct has
been committed.  If the Committee determines the Participant has committed an
illegal act, fraud, embezzlement or deliberate disregard of Company rules or
policies (including any violation of the Participant’s non-disclosure,
non-compete or similar agreement) that may reasonably be expected to result in
loss, damage or injury to the Company, the Committee may (a) cancel any
outstanding Award granted to the Participant, in whole or in part, whether or
not vested or deferred and/or (b) 

 

--------------------------------------------------------------------------------


 

if such conduct or activity occurs during a Company fiscal year in which there
was also an exercise or receipt of an Award, require the Participant to repay to
the Company any gain realized or value received upon the exercise or receipt of
such Award (with such gain or value received valued as of the date of exercise
or receipt).  Cancellation and repayment obligations will be effective as of the
date specified by the Committee.  Any repayment obligation may be satisfied in
stock or cash or a combination thereof (based upon the Fair Market Value of
Common Stock on the day of payment), and the Committee may provide for an offset
to any future payments owed by the Company or any affiliate to the Participant
if necessary to satisfy the repayment obligation.  The determination regarding
cancellation of an Award or a repayment obligation shall be within the sole
discretion of the Committee and shall be binding upon the Participant and the
Company.”

 

The Agreements are not amended in any respect except as herein provided.  This
Amendment is not intended and shall not be construed as increasing the aggregate
number of shares of Common Stock subject to the Stock Options under the
Agreements.

 

All capitalized terms used in this Amendment shall have the same meaning
ascribed to them in the Plan and the Agreements unless specifically denoted
otherwise.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

“Company”

Helmerich & Payne, Inc., a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

“Participant”

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Compliance Certificate

 

I hereby certify that I am in full compliance with the covenants contained in
that certain Amendment to Nonqualified Stock Option Agreement (the “Agreement”)
dated as of                               , 2009 between Helmerich & Payne, Inc.
and me and have been in full compliance with such covenants at all times during
the twelve-month period immediately preceding November 1 of the year designated
below.

 

 

Dated:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Nonqualified Stock Option Award Agreements

Subject to Amendment

 

--------------------------------------------------------------------------------

 

 


 

AMENDMENT TO RESTRICTED STOCK AWARD AGREEMENTS

 

THIS AMENDMENT TO RESTRICTED STOCK AWARD AGREEMENTS (“Amendment”) is entered
into as of the          day of                       , 2009 by and between
Helmerich & Payne, Inc., a Delaware corporation (the “Company”), and
                                 (the “Participant”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Participant have previously entered into certain
Restricted Stock Award Agreements under the Helmerich & Payne, Inc. 2000 Stock
Incentive Plan and the Helmerich & Payne, Inc. 2005 Long-Term Incentive Plan
listed on Exhibit B (the “Agreements”), which granted to the Participant shares
of Common Stock of the Company (the “Restricted Stock”) in exchange for the
Participant’s performance of future services for the Company subject to the
terms and conditions of the Agreements; and

 

WHEREAS, the Company and the Participant desire to amend the Agreements with
respect to vesting of the Restricted Stock following the termination of
employment of the Participant under certain circumstances; and

 

WHEREAS, the Committee has approved the amendment of the Agreements as set forth
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree that the Agreements are hereby
amended as follows:

 

1.             Section 3 of the Award Agreements is hereby restated to provide
as follows:

 

“Section 3.  Timing of Restricted Stock Award.  The Participant shall be
eligible to receive the Award pursuant to the vesting schedule set forth on the
Cover Page (the “Vesting Schedule”), subject to the applicable provisions of the
Plan and this Award Agreement having been satisfied.  Upon satisfaction of the
vesting conditions, the Participant may receive on or after the applicable
vesting date specified on the Cover Page (the “Vesting Date”), the number of
shares of Stock determined by multiplying the aggregate number of shares of
Stock subject to the Award set forth on the Cover Page by the designated
percentage set forth on the Cover Page.”

 

2.             Section 4 of the Award Agreements is hereby restated to provide
as follows:

 

“Section 4.  Term of Restricted Stock Award.  Subject to earlier termination as
herein provided, the Restricted Stock Award shall expire at the close of
business on the expiration date set forth on the Cover Page and may not become
vested after such expiration date.  Unless vesting is accelerated or extended
pursuant to the terms of Section 7, unvested shares of Stock subject to the
Award shall be forfeited upon Participant’s termination of employment.”

 

--------------------------------------------------------------------------------


 

3.             Section 7 of the Award Agreements is hereby restated to provide
as follows:

 

“Section 7.  Vesting of Restricted Stock Awards.  In the event of the
Participant’s death after the date Participant becomes Retirement Eligible, any
and all unvested shares of Stock under this Award Agreement shall become
automatically fully vested.  In the event the Participant voluntarily terminates
employment or terminates employment due to Disability following the date he
becomes Retirement Eligible, subject to the provisions of Section 17, the
Participant shall be eligible to continue to vest in accordance with the Vesting
Schedule provided that (i) the Participant is continuously employed as a
full-time employee through the one-year anniversary of the Date of Grant,
(ii) the Participant complies with the requirements set forth in Section 16
below at all times during the remainder of the Vesting Schedule and (iii) the
Participant executes and delivers to the Company a compliance certificate in the
form attached hereto as Exhibit B indicating the Participant’s full compliance
with Section 16 on or before November 1 of each year during the remainder of the
Vesting Schedule.  For purposes of this Award Agreement, “Retirement Eligible”
shall mean the date the Participant both (i) attains age 55 and (ii) has 15 or
more continuous years of service as a full-time employee of the Company or a
Subsidiary.  The Committee, in its sole discretion, may elect to accelerate the
vesting for all or any part of the shares subject to the Restricted Stock Award
for which the applicable Vesting Date(s) has not yet occurred on the date of the
Participant’s termination of employment if such termination occurs by reason of
death, termination of employment due to a Disability, or Retirement.”

 

4.             The Award Agreements are hereby amended to add a new Section 16
that provides as follows:

 

“Section 16.  Non-Disclosure and Confidential Information.

 

(a)           Confidential Information.  For purposes of this Award Agreement,
“confidential information” includes, without limitation, information with
respect to the Company’s or its subsidiaries’ finances, oil and gas drilling
processes, costs and pricing, customer contracts, contracts and requirements,
vendor or supplier contracts, contracts for other information, compensation
structures, recruitment and training policies, operation support and backup
facilities, service and product formulas, concepts, data, know-how improvements
and strategies, computer programs and listings (whether in source code and/or
object code format), software design and methodology, research and development
or investigations, marketing strategies, ideas and plans for ongoing or future
businesses, new business or other developments, new and innovative service or
product ideas, inventions, potential acquisitions or divestitures, business and
litigation strategies and future business and litigation plans and any other
information or material that is of special or unique value to the Company or its
subsidiaries maintained as confidential and not disclosed to the general public
(whether through an annual report and/or filings with the Securities and
Exchange Commission or otherwise).

 

(b)           Non-Disclosure.  Participant agrees that due to Participant’s
knowledge of the confidential information, Participant would inevitably use
and/or disclose that information, in breach of Participant’s confidentiality and
non-disclosure obligations under this Award Agreement, if Participant worked in
certain capacities or engaged in certain activities for a period of time
following the termination of Participant’s employment relationship with the

 

--------------------------------------------------------------------------------


 

Company or a subsidiary, specifically in the position which involved either
(i) responsibility and decision-making authority or input at the executive level
regarding any subject, (ii) responsibility or decision-making authority or input
at any management level in the participant’s individual area of assignment with
the Company or a subsidiary or (iii) responsibility or decision-making authority
or input that allows for the use of confidential information for the benefit of
any person (including Participant) or entity in the oil and gas drilling or
other business that develops, provides or markets any products or services that
are otherwise competitive with or similar to the products or services of the
Company or its subsidiaries (the “Restricted Occupations”).  Therefore, in the
event the Participant is eligible for continued vesting pursuant to Section 7,
except with the prior written consent of an authorized officer of the Company,
during the period of continued vesting following Participant’s employment with
the Company or its subsidiaries, Participant agrees not to be employed by,
consult for or otherwise act on behalf of any person or entity (without regard
to geographic location) in any capacity in which the Participant would be
involved directly or indirectly in a Restricted Occupation.  In the event the
Committee determines in its sole judgment that the Participant has engaged in
activities in contravention of this Section 16, Participant’s eligibility for
continued vesting under Section 7 shall cease and any unvested shares of Stock
shall be forfeited.  Participant acknowledges this commitment is intended to
protect the confidential information and is not intended to be applied or
interpreted as a covenant against competition.”

 

5.             The Award Agreements are hereby amended to add a new Section 17
that provides as follows:

 

“Section 17.  Suspension or Termination of Awards.  Notwithstanding anything in
the Plan or this Award Agreement to the contrary, if at any time (including
after notice of exercise has been delivered) the Committee reasonably believes
that the Participant has committed an act of misconduct as described in this
paragraph, the Committee may suspend the Participant’s right to exercise or
receive any Award pending a determination of whether an act of misconduct has
been committed.  If the Committee determines the Participant has committed an
illegal act, fraud, embezzlement or deliberate disregard of Company rules or
policies (including any violation of the Participant’s non-disclosure,
non-compete or similar agreement) that may reasonably be expected to result in
loss, damage or injury to the Company, the Committee may (a) cancel any
outstanding Award granted to the Participant, in whole or in part, whether or
not vested or deferred and/or (b) if such conduct or activity occurs during a
Company fiscal year in which there was also an exercise or receipt of an Award,
require the Participant to repay to the Company any gain realized or value
received upon the exercise or receipt of such Award (with such gain or value
received valued as of the date of exercise or receipt).  Cancellation and
repayment obligations will be effective as of the date specified by the
Committee.  Any repayment obligation may be satisfied in stock or cash or a
combination thereof (based upon the Fair Market Value of Common Stock on the day
of payment), and the Committee may provide for an offset to any future payments
owed by the Company or any affiliate to the Participant if necessary to satisfy
the repayment obligation.  The determination regarding cancellation of an Award
or a repayment obligation shall be within the sole discretion of the Committee
and shall be binding upon the Participant and the Company.”

 

--------------------------------------------------------------------------------


 

The Agreements are not amended in any respect except as herein provided.  This
Amendment is not intended and shall not be construed as increasing the aggregate
number of shares of Common Stock granted under the Agreements.

 

All capitalized terms used in this Amendment shall have the same meaning
ascribed to them in the Plan and the Agreements unless specifically denoted
otherwise.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

“Company”

Helmerich & Payne, Inc., a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

“Participant”

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Compliance Certificate

 

I hereby certify that I am in full compliance with the covenants contained in
that certain Amendment to Restricted Stock Award Agreement (the “Agreement”)
dated as of                               , 2009 between Helmerich & Payne, Inc.
and me and have been in full compliance with such covenants at all times during
the twelve-month period immediately preceding November 1 of the year designated
below.

 

 

Dated:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Restricted Stock Award Agreements

Subject to Amendment

 

--------------------------------------------------------------------------------

 

 

 